                                                   Case 2:18-cr-20698-AJT-MKM ECF No. 29, PageID.129 Filed 08/07/19 Page 1 of 29


                                                                                                   US DISTRICT COURT
                                                                                              EASTERN DISTRICT OF MICHIGAN
                                                                                               SOUTHERN DIVISION-DETROIT

                                                                             UNITED STATES OF AMERICA

                                                                                                Plaintiff,
                                                                             v.                                                  Case No. 18-20698
                                                                                                                                 Hon. Arthur Tarnow

                                                                             KEVIN RAYMOND STROUD.

                                                                                                Defendant.

                                                                             __________________________________________________________/
                                                                             UNITED STATES ATTORNEY              AMBERG & AMBERG, PLLC
                                      C O U N S E L O R S




                                                                             Andrew Picek                        James W. Amberg (P68564)
AMBERG, PLLC

                 32121 WOODWARD AVE, STE PH




                                                                             Attorneys for the Government        Attorneys for Mr. Stroud
                                                                             211 W. Fort Street, Suite 2001      32121 Woodward Ave. Ste PH
                     WWW.AMBERGLAW.NET
                      ROYAL OAK, MI 48073

                        ______________________




                                                                             Detroit, MI                         Royal Oak, MI 48073
                                                            (248) 681-6255




                                                                             313.226.9100 office                 248.681.6255 office
                                                                                                                 248.681.0115 fax
                               A N D




                                                                                                                 www.amberglaw.net
                                                                             __________________________________________________________/
&
           A T T O R N E Y S
  AMBERG




                                                                                                       SENTENCING MEMORANDUM

                                                                                   Now comes Kevin Stroud, by his attorney, James Amberg, and respectfully

                                                                             submits this sentencing memorandum to the Court. Mr. Stroud pled guilty to two

                                                                             counts, both involving his possession of a firearm as a convicted felon. Mr.

                                                                             Stroud’s Presentence Report indicates a guideline range of 78-97 months

                                                                             incarceration, while Mr. Stroud argued his proper guideline scoring should be 51-63

                                                                             months. Since this plea, there has been precedent which may affect the guideline

                                                                             range, as will be discussed below. With this change, it is argued that Mr. Stroud’s

                                                                             guidelines will be 27-33 months, while the Government will contend they are 41-51

                                                                             months.
                                                   Case 2:18-cr-20698-AJT-MKM ECF No. 29, PageID.130 Filed 08/07/19 Page 2 of 29




                                                                                   An additional purpose of this memorandum is to shed light on Mr. Stroud’s

                                                                             life history, character, and hope for the future. Ultimately, Mr. Stroud will request

                                                                             a below-guidelines sentence at sentencing.

                                                                                                   PART ONE-STATEMENT OF THE CASE

                                                                                   Mr. Stroud stands before the Court for possessing firearms while being a

                                                                             convicted felon. These pleas stemmed from two separate incidents in which Mr.

                                                                             Stroud possessed a stolen firearm. In the first case, Mr. Stroud was going to his

                                                                             barbershop when he was approached by officers on the street, who quickly placed
                                      C O U N S E L O R S




                                                                             him under arrest and searched him, discovering a handgun. It is important to
                32121 WOODWWARD AVE, STE PH
AMBERG, PLLC




                                                                             point out that Mr. Stroud was doing nothing illegal outside of the gun possession.
                     WWW.AMBERGLAW.NET
                      ROYAL OAK, MI 48073

                        ______________________




                                                                                   While awaiting motion arguments on the aforementioned gun possession
                                                            (248) 681-6255




                                                                             case, Mr. Stroud was involved in a very serious vehicle accident, due to ice on the
                               A N D
&




                                                                             road, as he drove home from performing a drywall job. The result of this accident
           A T T O R N E Y S
  AMBERG




                                                                             were numerous serious injuries to Mr. Stroud, including broken bones and a clot in

                                                                             his lung. As to the police involvement, a baggie containing just over half a gram of

                                                                             heroin was discovered. Additionally, Mr. Stroud had a gun in the vehicle. Also

                                                                             discovered were a plethora of lottery tickets, which is not surprising as Mr. Stroud

                                                                             is a frequent lottery player.

                                                                                   After receiving the second charge, Mr. Stroud decided to withdraw his

                                                                             motion in the first case and plead guilty. Now he awaits sentencing.

                                                                                           PART TWO-OBJECTIONS TO PRESENTENCE REPORT




                                                                                                                       2
                                                   Case 2:18-cr-20698-AJT-MKM ECF No. 29, PageID.131 Filed 08/07/19 Page 3 of 29




                                                                                   As the Government points out in its Sentencing Memorandum, United States

                                                                             v Havis, 927 F3d 382 (6th Cir 2019) was released after Mr. Stroud’s plea. Noting

                                                                             their objection that Havis was wrongfully decided, the Government indicates that

                                                                             the reasoning of Havis could arguably be extended to Mr. Stroud’s prior conviction

                                                                             for drug conspiracy, which would result in a guideline score of 41-51 months, as

                                                                             USSG §2k2.1(A)(6) requires a base level of 14.

                                                                                   The only objection to the Presentence Report involves the application of

                                                                             USSG §2K2.1(b)(6)(B). This objection was contemplated in the Rule 11 Plea
                                      C O U N S E L O R S




                                                                             Agreement and it is contended that it is error to score Mr. Stroud with an
                32121 WOODWWARD AVE, STE PH
AMBERG, PLLC




                                                                             additional 4 points for possessing a firearm in connection with another felony. If
                     WWW.AMBERGLAW.NET
                      ROYAL OAK, MI 48073

                        ______________________




                                                                             the Court finds this argument to ring true, then Mr. Stroud’s guideline range will be
                                                            (248) 681-6255




                                                                             27-33 months. USSG §2K2.1(b)(6)(B) states that:
                               A N D
&




                                                                                   “If the defendant used or possessed any firearm or ammunition in
           A T T O R N E Y S
  AMBERG




                                                                                   connection with another felony offense; or possessed or transferred any
                                                                                   firearm or ammunition with knowledge, intent, or reason to believe that it
                                                                                   would be used or possessed in connection with another felony offense,
                                                                                   increase by 4 levels.” Id

                                                                                   Application Note 14, Application When Other Offense is Burglary or Drug

                                                                             Offense, indicates that USSG §2K2.1(b)(6)(B) applies:

                                                                                   “in the case of a drug trafficking offense in which a firearm is found in close
                                                                                   proximity to drugs, drug-manufacturing materials, or drug paraphernalia. In
                                                                                   these cases, application of subsections (b)(6)(B) and, if the firearm was
                                                                                   cited in the offense of conviction, (c)(1) is warranted because the presence
                                                                                   of the firearm has the potential of facilitating another felony offense or
                                                                                   another offense, respectively.”

                                                                                   This 4-point scoring revolves around the notion that Mr. Stroud possession

                                                                             of the firearm found in the car accident case was potentially facilitating a drug

                                                                             trafficking offense. It is argued that for numerous reasons, this was not a drug

                                                                             trafficking situation. First, the amount of narcotics was just over half a gram, a
                                                                                                                        3
                                                   Case 2:18-cr-20698-AJT-MKM ECF No. 29, PageID.132 Filed 08/07/19 Page 4 of 29




                                                                             drug quantity that is far more consistent with personal use than dealing. Second,

                                                                             Mr. Stroud was coming home from a construction job and was involved in a car

                                                                             accident due to inclement weather. Nothing in those facts suggests narcotic

                                                                             trafficking. Third, there are no controlled purchases, undercover informants, or

                                                                             anybody else who would testify that Mr. Stroud sells drugs. Fourth, although it has

                                                                             been argued that there were lottery tickets found and that lottery tickets are used

                                                                             to package small amounts of drugs for dealing, the fact remains that the extremely

                                                                             small amount of narcotics found was not in a lottery ticket, that none of the lottery
                                      C O U N S E L O R S




                                                                             tickets appeared to contain narcotic residue, and that Mr. Stroud plays the lottery,
                32121 WOODWWARD AVE, STE PH
AMBERG, PLLC




                                                                             like many other law abiding Michiganders.
                     WWW.AMBERGLAW.NET
                      ROYAL OAK, MI 48073

                        ______________________




                                                                                   The Sixth Circuit has recently opined on situations where the drug offense is
                                                            (248) 681-6255




                                                                             not a trafficking offense as follows:
                               A N D
&




                                                                                   “If the other felony offense does not implicate drug trafficking—for instance,
           A T T O R N E Y S
  AMBERG




                                                                                   if the defendant merely possessed a controlled substance—the enhancement
                                                                                   applies only if the government can establish that the firearm actually or
                                                                                   potentially facilitated that offense. To allow otherwise would render the
                                                                                   distinction in the Guidelines commentary between drug trafficking and other
                                                                                   felonies meaningless. In order to show that the firearm “facilitated” the
                                                                                   other felony offense under the fortress theory, reviewing courts consider the
                                                                                   proximity of the gun to the drugs, whether the defendant had an innocent
                                                                                   explanation for the weapon (such as personal protection), the type of
                                                                                   firearm, and whether the firearm was loaded. Additionally, courts examine
                                                                                   the accessibility of the gun, as well as the amount of drugs in proximity to
                                                                                   the firearm, Ultimately, § 2K2.1 applies if the firearm had some
                                                                                   emboldening role in a defendant's felonious conduct.” United States v
                                                                                   Shanklin, 924 F3d 905, 920 (6th Cir 2019)(internal quotations and citations
                                                                                   omitted)

                                                                                   Applying this to the case at hand, the gun Mr. Stroud possessed had no

                                                                             relationship to the small amount of narcotics found in the vehicle. As will be

                                                                             discussed in greater deal later in this memorandum, Mr. Stroud was the victim in

                                                                             an armed robbery where he was shot seven times and nearly died. The result of

                                                                                                                       4
                                                   Case 2:18-cr-20698-AJT-MKM ECF No. 29, PageID.133 Filed 08/07/19 Page 5 of 29




                                                                             being victimized was his continued suffering from post-traumatic stress disorder.

                                                                             His fear of being shot and killed was the driving force behind his possession of a

                                                                             firearm on the day of the car crash.

                                                                                              PART THREE-MR. STROUD’S LIFE AND CHARACTER

                                                                                      Mr. Stroud grew up in Southfield Michigan. He was a good kid with drive

                                                                             and motivation to succeed. Although his parents had divorced when he was seven,

                                                                             due to his father’s substance abuse issues, he succeeded at school. Sports was his

                                                                             passion and it paid off, with a basketball scholarship to University of Michigan
                                      C O U N S E L O R S




                                                                             Dearborn. Unfortunately, because of injuries, he was unable to continue playing,
                32121 WOODWWARD AVE, STE PH
AMBERG, PLLC




                                                                             which devastated Mr. Stroud. He attempted numerous times to continue school,
                     WWW.AMBERGLAW.NET
                      ROYAL OAK, MI 48073

                        ______________________




                                                                             but losing basketball took away much of the passion for education.
                                                            (248) 681-6255




                                                                                      This led to a time in Mr. Stroud’s life where he made several poor decisions.
                               A N D
&




                                                                             The biggest of which was his involvement in a federal drug crime in Florida where
           A T T O R N E Y S
  AMBERG




                                                                             he played a minor role in a narcotic deal to a confidential informant. This resulted

                                                                             in a 30-month prison sentence. Mr. Stroud has expressed to counsel that he went

                                                                             along for a ride that cost him 30 months.

                                                                                      After prison, Mr. Stroud had his ups and downs. His ups included having his

                                                                             daughter Hunter, who he loves more than life itself. He also began rehabbing

                                                                             houses and selling them with his father, which he enjoyed. However, his life

                                                                             fundamentally changed in July of 2017 when he was shot.

                                                                                      Mr. Stroud describes to counsel that on the evening of the robbery, him and

                                                                             his then girlfriend India Holley 1 were pulling into his driveway at his home in

                                                                             Detroit. Suddenly, an intruder jumped out at the side of the vehicle and ordered


                                                                             1
                                                                                 Ms. Holley provided a character letter which in part details this harrowing ordeal.
                                                                                                                             5
                                                   Case 2:18-cr-20698-AJT-MKM ECF No. 29, PageID.134 Filed 08/07/19 Page 6 of 29




                                                                             Mr. Stroud out of the car. Mr. Stroud tells counsel that it was his belief that the

                                                                             robber wanted him to take him into the home. Mr. Stroud reflects that at this

                                                                             moment, he believed that the man wanted to take him and India into the home

                                                                             and murder them. Mr. Stroud then decided that if he was going to save India,

                                                                             then he needed to stop the robber.

                                                                                   Mr. Stroud jumped out of the car and grabbed the gun. A wrestling match

                                                                             ensued where the assailant fired seven bullets into Mr. Stroud. Lying on the

                                                                             ground, the assailant then pointed the gun at his head and pulled the trigger one
                                      C O U N S E L O R S




                                                                             last time. By sheer luck, nothing happened, as Mr. Stroud believes the assailant
                32121 WOODWWARD AVE, STE PH
AMBERG, PLLC




                                                                             had unknowingly emptied the gun clip during the scuffle. This incident left Mr.
                     WWW.AMBERGLAW.NET
                      ROYAL OAK, MI 48073

                        ______________________




                                                                             Stroud permanently damaged, both physically and mentally.
                                                            (248) 681-6255




                                                                                   Mr. Stroud relates to counsel that after his attempted murder, he was afraid
                               A N D
&




                                                                             to go out into the world. The only thing that somewhat alleviated this fear was to
           A T T O R N E Y S
  AMBERG




                                                                             have a gun. When Mr. Stroud was charged in the first of these cases, he related to

                                                                             counsel what had happened to him and why he now carried the gun. After the

                                                                             second case, it became very clear that Mr. Stroud had very serious underlying

                                                                             issues stemming from his attack.

                                                                                   Mr. Stroud’s pretrial services officer also recognized that it appeared Mr.

                                                                             Stroud was suffering from post-traumatic stress disorder and was able to help get

                                                                             Mr. Stroud into the proper treatment. For the past few months, Mr. Stroud has

                                                                             been receiving the right type of treatment through Rochelle Sims, his clinical

                                                                             therapist at Team Wellness Center in Detroit. (See Rochelle Sims Reports, which

                                                                             will be filed separately as an exhibit under seal) It appears that together, they

                                                                             have a clinical plan that is in place to at least June of 2020. Within the treatment,

                                                                                                                       6
                                                   Case 2:18-cr-20698-AJT-MKM ECF No. 29, PageID.135 Filed 08/07/19 Page 7 of 29




                                                                             Mr. Stroud has revealed to Ms. Sims reoccurring flashbacks of being shot,

                                                                             nightmares every night, and fear of trigger events, such as fireworks. Ms. Sims

                                                                             noted that Mr. Stroud does not sleep, has a poor appetite, decreased motivation,

                                                                             loss of interest, depression, hopeless and helpless, racing thoughts, irritability, and

                                                                             becoming easily agitated resulting from his being shot.

                                                                                   The therapy has had a tremendously positive effect on Mr. Stroud. He

                                                                             relates to counsel that its working and feels that he is on the right track.

                                                                                   Viewing the many letters provided by family and friends, Mr. Stroud is a
                                      C O U N S E L O R S




                                                                             very important person to many people. The letters speak to his abilities as a
                32121 WOODWWARD AVE, STE PH
AMBERG, PLLC




                                                                             father, making sure his daughter gets to school every day. His role as a son,
                     WWW.AMBERGLAW.NET
                      ROYAL OAK, MI 48073

                        ______________________




                                                                             helping his parents and grandparents in their times of need. He is a positive role
                                                            (248) 681-6255




                                                                             model to his younger family members. He is a dear friend who has cultivated
                               A N D
&




                                                                             lifelong friendships.
           A T T O R N E Y S
  AMBERG




                                                                                                PART FOUR-THE 18 USC 3553(A) FACTORS

                                                                                   The goal of federal sentencing is to impose a sentence that is sufficient, but

                                                                             not greater than necessary based on the circumstances. US v Kimbrough, 552 US

                                                                             85, 92-93 (2007), citing 18 USC §3553(a) While the guidelines provide an initial

                                                                             starting point for any analysis, the guidelines are not the only consideration and

                                                                             may not be given significant or special weight as to their reasonableness. Gall v

                                                                             US, 552 US 38, 49-50 (2007) Thus, the guidelines are merely advisory in the

                                                                             Court’s determination of an appropriate sentence. US v Booker, 543 US 220, 244

                                                                             (2005)

                                                                                   Instead, the Court should consider all factors contained in 18 USC §3553(a)

                                                                             to determine whether a sentence requested by the party is appropriate. Gall,

                                                                                                                        7
                                                   Case 2:18-cr-20698-AJT-MKM ECF No. 29, PageID.136 Filed 08/07/19 Page 8 of 29




                                                                             supra, 552 US at 49-50 If a sentencing judge should find that there exists

                                                                             mitigating circumstances not adequately taken into account by the Sentencing

                                                                             Commission or that the sentence should be reduced based on general policy or

                                                                             case-specific grounds, then the sentencing judge may depart downward from the

                                                                             advisory guidelines and fashion a sentence that best serves the interests of justice.

                                                                             US v Obi, 542 F3d 143, 155 (6th Cir. 2008)

                                                                                      Specifically, 18 USC §3553(a) provides seven factors that the Court should

                                                                             review in order to impose a sentence that is “sufficient, but not greater than
                                      C O U N S E L O R S




                                                                             necessary.” These factors are:
                32121 WOODWWARD AVE, STE PH
AMBERG, PLLC




                                                                                (1)     the nature and circumstances of the offense and the history and
                     WWW.AMBERGLAW.NET
                      ROYAL OAK, MI 48073




                                                                                        characteristics of the defendant;
                        ______________________




                                                                                (2)     the need for the sentence imposed—
                                                            (248) 681-6255




                                                                                    (A)    to reflect the seriousness of the offense, to promote respect for the
                                                                                           law, and to provide just punishment for the offense;
                               A N D




                                                                                    (B)    to afford adequate deterrence to criminal conduct;
&




                                                                                    (C)    to protect the public from further crimes of the defendant; and
           A T T O R N E Y S
  AMBERG




                                                                                    (D)    to provide the defendant with needed educational or vocational
                                                                                           training, medical care, or other correctional treatment in the most
                                                                                           effective manner;
                                                                                (3)     the kinds of sentences available;
                                                                                (4)     the kinds of sentence and the sentencing range established for—
                                                                                    (A)    the applicable category of offense committed by the applicable
                                                                                           category of defendant as set forth in the guidelines—
                                                                                           (i) issued by the Sentencing Commission pursuant to section
                                                                                                994(a)(1) of title 28, United States Code, subject to any
                                                                                                amendments made to such guidelines by act of Congress
                                                                                                (regardless of whether such amendments have yet to be
                                                                                                incorporated by the Sentencing Commission into amendments
                                                                                                issued under section 994(p) of title 28); and
                                                                                           (ii) that, except as provided in section 3742(g) [18 USCS § 3742(g)],
                                                                                                are in effect on the date the defendant is sentenced; or
                                                                                    (B)    in the case of a violation of probation or supervised release, the
                                                                                           applicable guidelines or policy statements issued by the Sentencing
                                                                                           Commission pursuant to section 994(a)(3) of title 28, United States
                                                                                           Code, taking into account any amendments made to such guidelines
                                                                                           or policy statements by act of Congress (regardless of whether such
                                                                                           amendments have yet to be incorporated by the Sentencing
                                                                                           Commission into amendments issued under section 994(p) of title
                                                                                           28);
                                                                                                                          8
                                                   Case 2:18-cr-20698-AJT-MKM ECF No. 29, PageID.137 Filed 08/07/19 Page 9 of 29




                                                                                (5)     any pertinent policy statement—
                                                                                      (A)  issued by the Sentencing Commission pursuant to section 994(a)(2)
                                                                                           of title 28, United States Code, subject to any amendments made to
                                                                                           such policy statement by act of Congress (regardless of whether such
                                                                                           amendments have yet to be incorporated by the Sentencing
                                                                                           Commission into amendments issued under section 994(p) of title
                                                                                           28); and
                                                                                    (B)    that, except as provided in section 3742(g) [18 USCS § 3742(g)], is
                                                                                           in effect on the date the defendant is sentenced.[;]
                                                                                (6)     the need to avoid unwarranted sentence disparities among defendants
                                                                                        with similar records who have been found guilty of similar conduct; and
                                                                                          the need to provide restitution to any victims of the offense.

                                                                                 Nature and Circumstances of the Offense and History of Mr. Stroud

                                                                                      Neither of the two cases here were started because of some other type of
                                      C O U N S E L O R S




                                                                             criminal activity. In both instances, Mr. Stroud was minding his own business and
                32121 WOODWWARD AVE, STE PH
AMBERG, PLLC



                     WWW.AMBERGLAW.NET
                      ROYAL OAK, MI 48073




                                                                             other factors resulted in the discovery of firearms. Both cases happened in the
                        ______________________

                                                            (248) 681-6255




                                                                             daytime, both happened in the public. Mr. Stroud was attempting to get a haircut
                               A N D




                                                                             prior to the events of the first case and he was coming home from working prior to
&
           A T T O R N E Y S
  AMBERG




                                                                             his accident in the second. Both cases are intricately tied to Mr. Stroud’s fears of

                                                                             being attacked again. It is because of these cases that Mr. Stroud is receiving

                                                                             proper treatment for his mental health issues.

                                                                                      The Court may grant a variance based on numerous issues found in this

                                                                             factor, including for mental condition, non-violent character, remorse, pre-

                                                                             sentence rehabilitation, family ties and responsibility, to name a few. All of these

                                                                             are present in this case. The reasoning behind why he committed these crimes, as

                                                                             well as his successful ongoing treatment of his post-traumatic stress disorder all

                                                                             come together to suggest a downward sentence variance is appropriate. And that

                                                                             is exactly what Mr. Stroud motions the Court to do, grant a variance below the

                                                                             bottom of the guidelines.


                                                                                                                       9
                                              Case 2:18-cr-20698-AJT-MKM ECF No. 29, PageID.138 Filed 08/07/19 Page 10 of 29




                                                                                 A Non-Custodial Sentence Reflects the Seriousness of the Offense,
                                                                                   Promotes Respect for the Law, and Provides Just Punishment

                                                                                   This is an unusual situation where the underlying crimes were a direct result

                                                                             of Mr. Stroud’s prior experience as the victim of a very serious crime. A severe

                                                                             custodial sentence will effectively end Mr. Stroud’s one-year treatment plan with

                                                                             Ms. Sims and he will be placed into a situation of confinement that is not necessary

                                                                             conducive to somebody suffering from post-traumatic stress disorder.

                                                                                   Recently, in our divided country, Congress was able to come together, in a

                                                                             bipartisan fashion, to pass criminal justice reform emphasizing rehabilitation as
                                      C O U N S E L O R S




                                                                             opposed to endless incarceration. Although Mr. Stroud’s charges are serious, the
                32121 WOODWWARD AVE, STE PH
AMBERG, PLLC



                     WWW.AMBERGLAW.NET
                      ROYAL OAK, MI 48073




                                                                             ultimate goal in a rehabilitation sentence is to ensure he gets the proper help to
                        ______________________

                                                            (248) 681-6255




                                                                             curtail him from committing future crimes. It is with this mindset that a non-
                               A N D




                                                                             custodial sentence that focuses on his continued mental health treatment would
&
           A T T O R N E Y S
  AMBERG




                                                                             meet all of these goals.

                                                                                   A Non-Custodial Sentence Will Deter both Mr. Stroud and Others

                                                                                  Putting Mr. Stroud in prison won’t stop his nightmares. If anything, it will

                                                                             exacerbate them. Because of the unusual nature of his cases, an incarceration-

                                                                             based sentence will have little deterring effect on Mr. Stroud or others.

                                                                                     A Non-Custodial Sentence Will Adequately Protect the Public

                                                                                   As was previously discussed, the one thing that most Americans can agree

                                                                             on is that rehabilitation should be the emphasis of a sentence. Mr. Stroud showed

                                                                             no aggressive behavior in either case and was only armed with a firearm out of a

                                                                             justifiable fear of being victimized again. Given what he went through, this is not

                                                                             surprising. The public is not at risk with Mr. Stroud serving a non-custodial

                                                                             sentence.
                                                                                                                      10
                                              Case 2:18-cr-20698-AJT-MKM ECF No. 29, PageID.139 Filed 08/07/19 Page 11 of 29




                                                                                A Non-Custodial Sentence Will Allow Mr. Stroud to Receive the Proper
                                                                                    Treatment for his Substance Abuse and Mental Health Issues

                                                                                   Mr. Stroud has already benefited from mental health treatment given to him

                                                                             as a result of this case. Continuing this treatment makes logical sense.

                                                                                                    The Types of Sentences Available

                                                                                   Mr. Stroud could be incarcerated or given a non-custodial sentence. A non-

                                                                             custodial sentence would allow for careful monitoring of his progress, all the while

                                                                             saving taxpayers the enormous amount of money required to incarcerate Mr.

                                                                             Stroud.
                                      C O U N S E L O R S




                                                                                                 Sentencing Guideline Police Statements
                32121 WOODWWARD AVE, STE PH
AMBERG, PLLC



                     WWW.AMBERGLAW.NET
                      ROYAL OAK, MI 48073




                                                                                   USSG §5K2.11, Lesser Harms, contemplates situations where “a defendant
                        ______________________

                                                            (248) 681-6255




                                                                             may commit a crime in order to avoid a perceived greater harm.” This is the exact
                               A N D




                                                                             situation we have here as Mr. Stroud committed his crimes because of his fear of
&
           A T T O R N E Y S
  AMBERG




                                                                             being attacked again. Although he knew it was wrong to have the guns, he did so

                                                                             because it was the only way he could continue to work and function in public.

                                                                                                         PART FIVE-CONCLUSION

                                                                                   Mr. Stroud is a remorseful person who is taking the right steps to ensure

                                                                             this never happens again. He attends church, spends a great deal of time with his

                                                                             daughter, and wants to live a normal life. Because of this case, he is getting the

                                                                             right treatment to help do this.   Mr. Stroud requests the Court continue this

                                                                             progress and sentence him to a sentence that allows him to continue this

                                                                             treatment and heal his wounds.




                                                                                                                       11
                                              Case 2:18-cr-20698-AJT-MKM ECF No. 29, PageID.140 Filed 08/07/19 Page 12 of 29




                                                                                                                         Respectfully submitted,

                                                                                                                         /s/James W. Amberg______
                                                                                                                         AMBERG & AMBERG, PLLC
                                                                                                                         James W. Amberg P68564
                                                                                                                         Attorneys for Mr. Stroud
                                                                                                                         32121 Woodward Ave, Ste PH
                                                                                                                         Royal Oak, MI 48073
                                                                                                                         248.681.6255
                                                                                                                         248.681.0115 (fax)
                                                                             Dated: August 7, 2019


                                                                                                         Certificate of Service

                                                                                   I, James W. Amberg, attorney at law, certify that on August 7, 2019, I
                                      C O U N S E L O R S




                                                                             caused a copy of this document to be served upon the Court and United States
                32121 WOODWWARD AVE, STE PH




                                                                             Attorney via efile.
AMBERG, PLLC



                     WWW.AMBERGLAW.NET
                      ROYAL OAK, MI 48073

                        ______________________




                                                                                                                  /s/ James W. Amberg________
                                                            (248) 681-6255




                                                                                                                  James W. Amberg (P68564)
                               A N D
&
           A T T O R N E Y S
  AMBERG




                                                                                                                    12
            AMBERG            &   AMBERG, PLLC
     A T T O R N E Y S   A N D  C O U N S E L O R S
          32121 WOODWWARD AVE, STE PH
                ROYAL OAK, MI 48073
               WWW.AMBERGLAW.NET
                  ______________________

                             (248) 681-6255




13
        -filed under seal-
                                                      Case 2:18-cr-20698-AJT-MKM ECF No. 29, PageID.141 Filed 08/07/19 Page 13 of 29




                     Clinical Plan
          AMBERG      &   AMBERG, PLLC
     A T T O R N E Y S   A N D  C O U N S E L O R S
          32121 WOODWWARD AVE, STE PH
                ROYAL OAK, MI 48073
               WWW.AMBERGLAW.NET
                  ______________________

                    (248) 681-6255




14
                                                       Letters
                                                      Character
                                                                  Case 2:18-cr-20698-AJT-MKM ECF No. 29, PageID.142 Filed 08/07/19 Page 14 of 29
Case 2:18-cr-20698-AJT-MKM ECF No. 29, PageID.143 Filed 08/07/19 Page 15 of 29



                                                                                          7/29/2019



To whom it may concern,




Hello, my name is Juanita Straughter. I am writing this letter on behalf of Mr. Kevin Raymond Stroud. I
have known Kevin for 15 plus years, and we share a beautiful four-year-old daughter named Hunter.
Kevin is a wonderful father and partner who is very involved in his daughter’s life. I am an emergency
room registered nurse and current psychiatric nurse practitioner (PMH-NP) student. I work 12-16 hr.
shifts sometimes, leaving Kevin to be Mr. Mom while I’m away. I say that with pride because our
daughter doesn’t miss a beat when I am consumed with work. Our daughter is a brilliant, charismatic,
well-mannered girl. She is wise beyond her years, speaks Spanish, and operates at a kindergarten level
even though she is only in PreK. I can attribute most of her success to both Kevin and my parenting skills.
Kevin is very hands-on with Hunter; he arranged his schedule so that she has never had to attend
daycare. He is a very loving, responsible, and family-oriented individual. Over the last decade, I have
witnessed his transition into the man he is today.

Within the last 2-3 years, Kevin has experienced some unfortunate events that have gone on to be life-
changing. In 2017 he was shot multiple times in an attempted robbery/carjacking. Kevin was placed on
life support, had to undergo several surgeries, and was hospitalized in the intensive care unit for over a
week. Once released from the hospital, Kevin had to have intense physical therapy to learn how to walk
again. Since the shooting, I have observed a change in Kevin’s personality and outlook of life. I have
noticed that he very rarely has an appetite, and often has trouble sleeping. He is constantly looking over
his shoulder fearing for the safety of not only himself but the safety of his loved ones. Part of his
paranoia is due to the fact that the Detroit Police Department (DPD) never caught or named a suspect or
person of interest.

Recently, Kevin was caught with a firearm, and I can say with 100% certainty that he was not out to
harm anyone. In all the years I’ve known Kevin, he has never had the desire to carry a weapon. This
need for protection stems from almost losing his life. He is not perfect, but he is in no way a violent
individual. Being caught with a weapon potentially takes him away from the one person who values him
most, his daughter. Kevin and Hunter share a bond like no other. He has been with her since the day she
was born. It is very rare to find a man who loves a child just as much as a mother does, and I found that
in Kevin. Removing Kevin from his daughter will drastically change her day to day life. He is the one who
makes her breakfast, lunch, and takes her to school most mornings because I work midnights. I am
pleading with the court on behalf of my daughter, not to imprison Kevin. He would not benefit from jail
time; what would benefit him most is counseling. Kevin needs help with what I believe to be PTSD. The
shooting has made Kevin more of an introvert. He rarely wants to go out to crowded events such as
carnivals, malls, etc. I am afraid that if Kevin goes away that Hunter will digress and hold this incident
against him with growing resentment. At the tender age of four, she will not understand the
circumstances that put her father in this predicament. To this day she has no knowledge of her father
being harmed; she was not exposed to that reality, outside of accompanying him to physical therapy on
Case 2:18-cr-20698-AJT-MKM ECF No. 29, PageID.144 Filed 08/07/19 Page 16 of 29



a few occasions. We have tried our best to shield her from the cruel realities of inner-city living. Hence,
the reason we chose to purchase a home in the suburbs of the city of Warren.

 In closing, I ask that during sentencing, you take into consideration the punishment handed down on
Kevin ultimately impacts Hunter, a four-year-old child without a voice. As well-loved as our daughter is,
there is no way that I can fill the void left in a child’s heart and mind after having a parent taken away.




Sincerely,




Ms. Juanita Straughter
  Case 2:18-cr-20698-AJT-MKM ECF No. 29, PageID.145 Filed 08/07/19 Page 17 of 29




July 3, 2019                                              Donna Stroud
                                                          18769 Alhambra Avenue
                                                          Lathrup Village, MI 48076
                                                          (248) 217-2275

The Honorable Arthur J. Tarnow
United States District Court
Room 124
Theodore Levin U.S. Courthouse
231 W. Lafayette Blvd.
Detroit, MI 48226

Dear Judge Tarnow:

I am writing on behalf of, Kevin R. Stroud, who is before you for sentencing for felon in possession
of a firearm. I am Kevin’s mother and I would like to present a picture of the Kevin I love.

I retired from UAW Solidarity House after a 30- year career in 2009. Six years before I retired I
returned to school and completed my studies in Vascular Ultrasound. I have been teaching vascular
ultrasound theory and practical applications at Carnegie Institute in Troy Michigan for the last 10
years. I am a faithful parishioner at Sacred Heart Catholic Church under the pastorship of Father
Norman Thomas. My life partner of 29 years, Fred Neal, is a retired city of Detroit Fire Captain.

Kevin was raised with his older brother Craig, sister Kelli, and half sister Lauren in Southfield,
Michigan along with cousins, aunts, and uncles. Kevin’s younger years include the typical family
holidays, outings, and funny memories that we relieve when we get together. Even though Kevin is
a younger sibling his spirit and personality is that of an older brother. He is one of the great souls
of our family and he voluntarily became the problem solver and protector, interceding on behalf of
all of us. A prime example would be his assistance to me with the care of his grandmother, great
Uncle and Aunt whenever he could spare the time. (I had legal guardianship of Aunt Barbara before
her death in late 2018) Kevin would cook meals, wash clothes, assist with toiletry, and of course,
contribute to the usual “man bonding” discussions that the over-60 senior men in our family enjoy.

One of Kevin’s great accomplishments is his daughter Hunter. As a four year old she is a whirlwind,
and her daddy is her best friend. She can speak beginning Spanish; she can read early reader books;
and she is pretty proficient with 1+1 and other easy addition. This is primarily due to the loving
parenting of Kevin and his partner Juanita, an emergency room nurse.

Your honor, Kevin is an honorable young man. I know your responsibilities are great and you must
render a decision. I wish you had an opportunity to know this young man and see him as I know
him. He would be the enjoyable golf partner; the basketball and football partner; the young person
you would enjoy mentoring. In this situation Kevin is a victim first due to the horrible shooting
incident in 2017 causing him to be fearful for his life. I know without any question he would never
have been in possession of a gun if he did not fear for his life. I certainly am not condoning the gun
possession, but the question remains, what does a man do when he has to continue to function for
himself and take care of his family despite this fear. Again, I do not condone his action, but I am
drawn to stories about John Kennedy and he is often quoted on what it is to be a man: “A man does
  Case 2:18-cr-20698-AJT-MKM ECF No. 29, PageID.146 Filed 08/07/19 Page 18 of 29

what he must – in spite of personal consequences, in spite of obstacles and dangers, and
pressures…”

There has been no positive development in who shot Kevin, as well as there is no pill you can take
to ease your mind after you have had a near death experience. Kevin acknowledges his mistake
and is remorseful. He has apologized to me numerous times because he feels he has placed a burden
on the family he has always protected. He is a good, kind, and trustworthy young man who is very
loved and respected by family and friends. In addition to our family, he is active with his church
family at True Covenant Church under the pastorship of Pastor Barry L. Ginyard.

I am humbly asking for mercy and leniency when sentencing Kevin, it would be a disastrous
hardship to our family to be without him. I cannot think of any words to explain to my
granddaughter that her father and best friend will not be around, and likewise, there are no words
to comfort this 64-year old if he is not around.

Please know I am available at any time if you would like to speak with me.

Thank you for taking the time to read this.

                                   Sincerely and Respectfully,
Case 2:18-cr-20698-AJT-MKM ECF No. 29, PageID.147 Filed 08/07/19 Page 19 of 29
                                                                       Craig E. Stroud II                               The Coca-Cola Company
                                                                       Global Design Creative Strategist                One Coca-Cola Plaza
                                                                                                                        Atlanta, Georgia 30313
                                                                                                                        T 470.809.4156
                                                                                                                        M 313.400.2884




        To Whom It May Concern,


        May name is Craig Stroud and I’m the older brother of Kevin R. Stroud, writing this testimony from Atlanta, Georgia where I
        reside. It’s been many years since I’ve brought myself to speak of my brother as younger or little as he’s been my equal for
        many years (way before you’d expect a brother 10 years younger to find equal ground). I love my brother and he is truly
        one of my best friends and he’s earned my trust and respect as not only a brother but as a man. While this is a very
        emotional and sensitive subject, I thought it more important to speak from a rational and factual based perspective. I’ve
        outlined several words along with actions that exemplifies my brother’s character.

        Kind Hearted - With me away he is the first person our friends and family call on to help with anything from helping to
        move, borrowing money, to odd jobs and handy man things, Kevin is the always available. Kevin is usually the one to call
        and check on you even if there doesn’t seem to be a need – and that’s usually when we as human’s need it most.

        Selfless – While Kevin was in college working and trying to save money to buy a car, I fell on hard times, lost my job and was
        close to foreclosing on my home. Kevin gave me his entire savings to catch up on several months of unpaid mortgage
        payments without a blink of an eye. He’d been saving for over a year and because he played sports (university of Michigan
        Dearborn Basketball – working long hours wasn’t always an option so it took longer to save and he gave selflessly).

        Devoted - Family is everything to Kevin and to them he is devoted. Kevin finds himself here in this situation, because he’s
        deferred his dreams/plans to move from Detroit to pursue other ambitions such as partnering with me on various business
        ventures to be close to family. I believe he’s sometimes torn between moving because our small close nit family all lives in
        Michigan and with the one of two brothers out of state, he feels the women in our lives need one of us. Perhaps it’s my
        time to move home and let him move to pursue other ambitions. He helps daily with my grandmother who suffers from
        being old mostly but dementia doesn’t help.

        Thoughtful - every year I would attend my daughters homecoming at Western Michigan University - it became a tradition.
        One year I was unable to attend due to health reason, it was her senior year. She was bummed out I couldn’t attend as it
        had become a sort of tradition. Unbeknownst to me or my daughter at the time, Kevin surprised her attending in my place
        - she said it made her 4 year homecoming streak a success.

        Faithful - Kevin’s faith has not waivered. Even through this trying time Kevin still continues to worship at his church. We talk
        daily and he shares his fears and how the shooting has impacted his day to day. While he sometimes finds himself scared or
        paranoid doing simple things like going to the grocery store or filling a prescription, he carries on with faith and belief that
        he’s protected by our lord and savior. I understand this to be difficult because I sometimes worry beyond my faith about
        him after what happened so I can only imagine the feeling he must have. We talk about this and I am proud that he carries
        on with purpose.

        Amazing Father - Kevin’s whole reason for being is to do what is right to the benefit of my niece Hunter. He is her primary
        care giver. He works his schedule around hers to ensure he can take her to and from school on a daily bases. This includes
        weekends as well, which is why his work schedule and time lines on some of the house projects tends to be prolonged. I
        marvel at how he’s put his child first and it’s given me an outlook on how I plan to change my parenting style I plan to take
        with my soon to be born son in September. I’m planning to leave corporate America to be an entrepreneurial consultant to
        Fortune 500 companies which will allow me to do as Kevin has done, carve out more time for family.

        Courageous - after the shooting, even with fear and doubt for his safety Kevin went back to rehabbing houses. He did this
        all at approximately 75 to 80% rehabilitated.

        This is my brother, Kevin R. Stroud, Kind Hearted, Selfless, Devoted, Thoughtful, Faithful, Amazing Father and
        Courageous.


        Thank you for time and this consideration,

        Craig E. Stroud II




                                                            Classified - Unclassified
Case 2:18-cr-20698-AJT-MKM ECF No. 29, PageID.148 Filed 08/07/19 Page 20 of 29




July 2019
To whom it may concern,

        From a young age I was told that the man of the house should be a leader, provider, and
protector. Kevin Stroud has been all of the above and more. My uncle’s loyalty, love,
perseverance, and dedication has made me him into the great son, father, brother and uncle he is
today. Our family is quite small and we cherish the times we all have together. Kevin is
definitely the glue to our family and it shows whenever we are all together.
        My father moved out of state for career opportunities, Kevin hasn't missed a beat! When
my dad is hundreds of miles away I know that my uncle was just one call away and shortly after
he would be on the scene to help me. Helping me even when I was away at school, the calls and
the visits didn't stop. It sounds cliche but to the women in our family he is a superhero. From my
great grandmother Honey, to my grandma, to my aunts and cousins we all know who to call.
Kevin has always been there to tackle every problem of ours head on and to handle it with pride.
The past few years i’ve seen a new side of him. He took on the roll of a caregiver for the elders
in our family. My great grandmother has a form of dementia, she became very ill few years ago
and every step of the way Kevin was there to assist his grandmother. Assisting her with her move
from Florida back here to Michigan he has been the go to guy when it comes to helping her. Not
only does he help with my great grandmother, my great aunt and uncle who have recently passed
knew they could count on him as well. He has taken on this heavy roll of being there for
everyone while raising a daughter as well. The love he has for his family shows.
        I personally feel to take him away from such a tight knit family would do more damage
to us then it would him. There are multiple people in the family depending on him and lives
would be drastically changed if he was not there. If I could please ask that this letter serves as a
purpose to prove that Kevin Stroud is beyond love by his family and he serves a mighty purpose
of being free for not just his self but for his entire family.

Kind regards,
Destiny Stroud
Case 2:18-cr-20698-AJT-MKM ECF No. 29, PageID.149 Filed 08/07/19 Page 21 of 29

                                                            July 20, 2019
Dear Judge Tarnow as well as any additional interested parties,
My name is Kelli Stroud. I am writing on behalf of my younger brother,
Kevin Stroud. He is being charged as a felon in possession of a firearm.
This charge is so very opposite of who my brother really is. Judge, if you
could please take a quick look at his character, as well as the root of our
family. To know my brother is to love him.
A bit of background about who I am. I have always wanted to teach in
the public-school system, and after much consideration I decided to
finally pursue it. I completed my course work in Education at Wayne
State University. I have just transitioned into the realm of education as
of January of this year. Prior to my transition, I worked for the Union for
almost 19 years, and I enjoyed all my years there.
I would like to give you a glimpse at who my brother is, and what he
means to our family. Although “Kev” (as we all refer to him as) is our
baby brother, it has always felt as though he was my other older brother,
so I refer to him as my little “big” brother. Our oldest brother Craig is 44,
I am 41, and Kevin is 36. We have always had a bond that was not only
that of siblings, but friendships as well. It is such a blessing to have this,
as having siblings does not always result in bonds and friendships. This
bond has allowed us to share laughs together, be candid with each other,
and hold each other accountable for our relationships with our family. It
is an absolute beautiful feeling to know that if Kev calls me its because
he wants to talk to his sister friend, and vice versa, I can call my brother
friend.
Kev is a gentleman who walks by faith and is in love with the simple
things in life. Kev, next to our Mom is always the one who is trying to
see what the “game plan” is for getting together. He is always the life of
the party, cracking jokes, dancing, and just having the kind of fun that
creates the best memories. Kev’s personality, his wit, his charm, his work
ethic, and entrepreneur spirit are always at the forefront of him. It’s just
who he is. He is the kind of guy that is just there to help make things run
Case 2:18-cr-20698-AJT-MKM ECF No. 29, PageID.150 Filed 08/07/19 Page 22 of 29

smoothly. When it comes to our mother, who is a “retired worker” in
the literal since of the term, Kev is always “Johnny on the spot”. Kev is
always saying to our mom, “you have to just relax sometimes Ma”. Our
mother, after retiring from the Union after 30 years of service, went into
the cardiovascular field. Mama is now teaching it and she is also
facilitating new recruits into the field. Watching our mother work hard
is definitely what made my brothers and I appreciate, practice, and
understand the importance work ethic. Kev loves doing things for our
mother. He is always taking Mama flowers, taking her car to get
something fixed, doing something around her yard, simply trying to
make it easier on her. He understands the importance of taking care of
the oldest generation in our family. Our grandmother, whom we call
Honey, also a retired teacher and school counselor appreciates the
young man that Kevin is. He is never too busy, nor too far to drop off a
fish dinner, or move a piece of furniture (even if it is being moved for the
fifth time) or taking her to a doctor’s appointment. Kevin gave our great
Uncle Bebe, and Aunt Barbara who both recently passed on, the same
attentiveness. Kevin has always loved and is consistently keeping up
with the oldest generation in our family but is very hands-on with his
daughter. He is so proud and is always vividly telling us something new
and funny that Hunter did or did not do.
Kevin is the kind of father that does not distinguish a “mom’s job” from
a “father’s job” because he has always done everything for her. He does
it all from giving Hunter her bath for the evening, picking her clothes out
for school, to doing her hair for school, to actually taking her to school.
Now Judge, she may have Minnie Mouse puffs in her hair (LOL). It makes
me so proud to see how involved and hands-on with the day to day
preparations that come with taking care of our children. He enjoys
talking, playing and guiding her in only a style that he can. He is also the
disciplinarian and authoritarian.        Kids, especially the youngest
generation need this kind of authoritarian nature in order to be
productive people in society. Kevin and I always talk about how much
different our kids are versus how we were as kids. We agree that they
Case 2:18-cr-20698-AJT-MKM ECF No. 29, PageID.151 Filed 08/07/19 Page 23 of 29

need much more guidance from us then we needed as kids. Although
our kids are smart, they have so many more distractions in life, and they
have so many more outlets that can influence them. He redirects Hunter
when she comes home with the not-so-appropriate, but natural things
that kids do or say at school. Kevin understands that this foundation
starts with him, which is the very reason he is front and center. We were
always raised and taught by our mother that class, respect, and morals
in addition to hard work are values that can never be bought but are
instilled at a birth and on up. Kevin was talking to Hunter before she was
even born. Kevin did not talk to Hunter in the “babyish voice”. It was
more conversation-like, hence the reason she is so smart. If you were to
hear a conversation between him and Hunter, you would think there was
an adult in the room. This, as well as the friendship, bond and
partnership between Kevin and Juanita (Hunter’s Mother) make raising
her a joy, a blessing. These bonds extend to my two daughters, as well
as our niece (our oldest brothers’ daughter).
Although Hunter (4), my daughters (Donna-Morae 6, and Brayla 5), our
niece (Destiny 24, and our oldest brothers’ daughter) are young, they are
learning the same important morals and values. They have the unique
blessing to be learning it together, as well as from the examples that my
brothers and I have learned together. My daughters and Destiny love
“Uncle Kevin”. Although we visit each other frequently, my girls get so
excited because he brings so much fun energy.
I could go on about my brother, but I just wanted to give a glimpse at the
type of person that he is. He is no criminal, nor is he a threat to anyone.
He is just the best son, grandson, father, brother and friend that a person
would be blessed and fortunate to have in their life. It is very emotional,
and it makes me sad when I think about the possibility of my brother
missing from any of our lives for any amount of time. I ask that you
please consider the void that would be missing from our family and
especially his daughter. She is so young, and she is so very aware of Kev’s
presence every day. She would be so affected by any absence from her
day to day schedule. As much as she loves to visit and “spend the night
Case 2:18-cr-20698-AJT-MKM ECF No. 29, PageID.152 Filed 08/07/19 Page 24 of 29

at “TiTi Kelli’s” as she calls me, she still wants to know what time Daddy
is coming to get her. Hunter will stop in the middle of all fun she is having
and want to FaceTime my brother. This would devastate Hunter. My
brother is the victim. We almost lost him to some coward who tried to
rob him, without the thought or regard for his life. My brother has only
been fearful ever since July 9, 2017. Earlier this exact same day we’d just
had a blast at my daughter’s birthday party. It was a traumatic for him
as well as for our whole family. We know that all too many times a life
is lost for things that are so senseless. My brother by no means, is a
violent person, and has never had a need or reason to carry or possess a
gun. He is just a man, who almost lost his life. I, nor anyone else who
has never been at the barrow of a gun and felt defenseless will ever know
what that feels like. I ask Judge that you would please, please take
everything that I have shared into account when you make your decision.
This would crush our family. My brother does not need rehabilitation, as
he was the victim.
Thank you, thank you for taking the time to read through our families’
letters, and for your consideration.
Respectfully Submitted,

Kelli Stroud
Case 2:18-cr-20698-AJT-MKM ECF No. 29, PageID.153 Filed 08/07/19 Page 25 of 29



          In my 26 years of being Kevin Stroud’s baby sister, I’ve never been asked to describe his
character. As I reflect on the question now, its possible I was never asked because no one ever needed
to ask me. I’ve always been first to boast about him to anyone who would listen. And as I reflect further,
I think I always subconsciously thought he knew this. But for a change I want to direct this to him.

         Kevin – I’ll just start from the beginning. I was born and you played with me like I was your own
little baby doll! (And with pictures showing you dressed me up as one too!) I was a happy baby and I
believe that had everything to do with how included you kept me since I lived in a separate household.
To the point that as I began grade school, I didn’t even realize that we fell into the category as “half
siblings.” I entered middle school, attending the same school you did. And not a thought crossed my
mind that it would matter 10+ years later! I remember sitting down into my one of my classes for the
first time. After class, she pulled me to the side to ask if I had a brother named Kevin Stroud. I said yes.
She immediately got this grin on her face and said “Oh my god! Come with me!” She raced me to
another teachers room and when entering with me she goes “This is KEVIN STROUD’s little sister!!” The
two teachers instantly began to share stories about how funny you were, how good you were at
basketball, how much everyone loved you when they had you in their class and so on. It was the first
time (and certainly not the last) that I was so proud to be your sister. I wanted everyone to know and I
wanted to continue to carry out that standard!! After that I’m pretty sure every first day of school in
middle school following, I asked all my teachers “Did you know my brother Kevin Stroud?” Those who
said yes, were automatically my favorites.

          Through these days, you were who I always wanted to hang out with. If I arrived at a family
activity before you, “Where is Kevin?” was my first question. Followed by “Do you know when he’ll be
here?” and “I want to call him!” You would come through the door and I would jump for joy right onto
your waist. And not let go for a solid 3 minutes. I would beg to go with you just to the store when the
family sent you on an errand run. These would be the times where you would tell me how you knew all
my childhood celebrity heartthrobs. Convincing me that you had all inside information on where they
would be when they came in town for concerts. But mostly this is where we had our true talks. I could
talk to you about anything in a car ride. You taught me the importance of setting the example for our
niece, Destiny, since me and here are so close in age. You taught me the importance of loyalty to family.
You taught me to commit in doing things that make me happy. You taught me how a guy is supposed to
approach me, if they are considering dating me. You taught me about respect, not only for others, but
respect for myself. You taught me how high my standards are supposed to be. These lessons instilled
trust, it built a bond between us and made me understand how much you loved me and you would do
anything to make sure, I was okay and happy.

         I didn’t realize how important establishing this tie between us was before I got to high school. I
entered high school seeing other girls without the same guidance, without the same talks, without the
same protection as I received. Not so much due to not having a brother but simply due to no one having
a someone like you in their corner. By the time I got to college, moved a bit further away, involved with
more cheerleading, obtained internships, it was more important for me to stay connected with you
because life got harder. I was going through complicated relationships, making difficult decisions, trying
to navigate the “coldness” of the world when things used to be so easy. A visit to see you was always
worth it. You being a phone call away meant everything. You became more involved with knowing my
friends, who became family. You treated them as your own sisters. So much that even they felt the bond
of how much you care and look out for us. Even though it was “cool” to me to have you hang out with
Case 2:18-cr-20698-AJT-MKM ECF No. 29, PageID.154 Filed 08/07/19 Page 26 of 29



us, to you it was about being around. You knew it would make me happy, while also doing your big
brother duty to make sure I was safe.

         As I start becoming into my late 20’s, I need you more than ever. The world isn’t as cut and dry
as I thought. The decisions are getting harder because the stakes are so much higher. We’ve
accomplished so much but that means we have a lot to lose. I’m living in Texas and it’s the furthest I’ve
ever been from you and the rest of our family. Being this far away and getting that phone call that you
almost got your life taken, was one of the scariest things I’ve ever experienced. How could I be so far? So
useless when all you have done was be there for me? And not to mention, how dare someone attempt
to take away one of the best men I have in my life???

        I have no words to express how grateful I am that you’re still here, with me. With Dad, with
Craig. With Kellie. With Destiny. With Hunter. Craig’s wedding was the best time of my life because we
were all present. Together. But I guess that’s the point of this letter, right? To explain why I need you
HERE with us. Living with us. Creating these memories that will last a lifetime.

         To whom it may concern – I love my big brother. He’s a great person. One of the best people I
will ever know. I knew how much of an impact he’s made on my life as a child. But looking ahead, I
know how much more I will need him. His nieces will need him, his DAUGHTER will need him. There was
a possibility we all could lose him forever. Please let us continue to cherish our time with him. Kevin
Stroud should be with his family. Shedding his guidance, his lessons and his laughs. Please allow that to
happen.

Best,

Lauren Stroud
Case 2:18-cr-20698-AJT-MKM ECF No. 29, PageID.155 Filed 08/07/19 Page 27 of 29
Case 2:18-cr-20698-AJT-MKM ECF No. 29, PageID.156 Filed 08/07/19 Page 28 of 29



                                                                                              July 25, 2019

                                                                                            Joseph Steele
                                                                                    4900 Windhaven Pkwy
                                                                                      Lewisville, TX 75056

Dear Honorable Judge Tarnow,

My name is Joseph Steele and I am writing you this letter in regards to Kevin Stroud. Before I speak
about Kevin, I will give you a brief overview of myself. I am originally from Detroit Michigan, and grew
up specifically in Southfield Michigan. After graduation, I went on to continue my studies at MSU, and
Kevin went on to attend Lansing Community College for a while. I ultimately completed my degree at
Tennessee State University. I received my degree in Business Administration with a concentration in
Supply Chain Management. I am now working as a category Specialist for an Oil and Gas company her is
Texas.

I met Kevin in middle school where we both were attending at the time. We both have older brothers
that were good friends and we naturally connected and formed a friendship. Growing up with Kevin as a
friend was a phenomenal experience, and we have now formed a bond that is unbreakable. Blood
couldn’t make us any more related, where 20 plus years of friendship has turned into a brotherhood for
us. He has the heart of a giant and is willing to do anything for anyone. He will literally give you the
shirt off of his back if he had to. His willingness to give, and help others are natural qualities that he
continues to show. Even though we live in different states, we continue to be a part of each other lives.
We have been through ups and downs, the good and the bad, and Kevin has stood strong to provide
whatever it was that I needed. When my oldest brother was murdered in December of 2006, Kevin was
there and still is there to this day to help myself, my brother, and my family through our difficult time.
He is the Godfather to my oldest niece Mia who he loves very much. He himself is a great father,
brother, and Son. Our Families have been around each other for many years, and it has been nothing
short of a blessing to have him in my life. He has been a blessing to everyone around him in his own
special way.

When Kevin was shot multiple times in July of 2017, it not only shook my world, but it tremendously
turned Kevin’s world upside down. It is something I will never forget with the incident occurring prior to
my birthday. Kevin now suffers from paranoia, and rightfully so with the traumatic experience and
ordeal he went through and survived. Although Kevin is a person who will always own up to his
mistakes and take responsibilities for his actions, please understand that the firearm that Kevin
possessed was strictly for his own protection, as the individual(s) were never caught and arrested who
attempted to take his life. I believe with every ounce of my being that Kevin would never carry a firearm
with the intent to do harm, malice, or in the commission of any crime. I ask that you see the real Kevin
Stroud, which is the loving, caring, resilient, determined to succeed and be a productive citizen that each
person who is around him is able to see. I ask that you please consider this letter when sentencing him
and understand that Kevin is able to do a lot of good, be a great friend, brother, father, and son as a free
person as opposed to being incarcerated.

Sincerely,


Joseph Steele
Case 2:18-cr-20698-AJT-MKM ECF No. 29, PageID.157 Filed 08/07/19 Page 29 of 29



Kinnus Paul

30264 Southfield Rd apt 268

Southfield, MI 48076



July 30, 2019



RE: Kevin Stroud



To the Honorable Judge Tarnow,



My name is Kinnus Paul and I’m a Unit Leader at Fiat Chrysler Automobiles. I played college football at
Western Kentucky University where I received my Bachelor’s degree in Business. I am writing on behalf
of Kevin Stroud. We have been close friends for more than 15 years. In this time he has proven to be of
a fine and good character. He’s a dedicated father and devoted family man. As one of my close friends
he has given his time to mentor my son and others in sports. Kevin’s recent offense is unexpected.

Kevin had a lapse in judgment and made a bad decision when we were younger. He came home and
worked tirelessly to vindicate his name. In one fail swoop all that work came to a halt when he was
attacked in the back yard of his own home. Safety became a large part his conversation at that point.
He never let that thought leave his mind. He expressed remorse and a strong desire to address the
personnel issues at the heart of this matter. I believe Kevin has every intention of improving since, he
has already begin seeking help by seeing a therapist and attending church. Regardless of what barriers
he will face, I have confidence that he developed the skills needed to avoid making such bad decisions.

Kevin has thus far shown a steadfast and resolute demeanor in moving past this mistake in a
constructive and successful manner. It is my hope this letter regarding Kevin Stroud and his case will act
as a positive and contributing factor when the court considers this matter.

Sincerely,




Kinnus Paul
